DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 15 June 2021 (hereafter the “6/15 Reply”) has been entered, and Claims 1-12 remain pending, with Claims 1-7, 11 and 12 withdrawn from consideration as directed to non-elected inventions.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 25 August 2021 lists the same documents as the IDS filed 9 August 2021.  
The IDS filed 25 August 2021 has been lined through, and the information referred to therein has been considered via the IDS filed 9 August 2021.  

The IDSs filed 9 August, 30 March and 19 March 2021 have been considered and initialed copies thereof are provided herewith.  No copies of U.S. Patent Applications were provided with the IDSs filed 30 March and 19 March 2021.  

Claim Objections - Withdrawn
In light of amendments to Claim 8, the previous objection to Claims 8-10 because of dependency from non-elected Claim 1 has been withdrawn.  

Claim Interpretation
Claim 8 as amended is interpreted as comprising five (5) steps as follows:  
a first step of “conducting a polymerase chain reaction [ ] to obtain DNA fragments” in lines 3-19; 
a second step of “determining the nucleotide sequence of the obtained DNA fragments” in line 20; 
a third step of “producing a DNA probe used for detecting a DNA fragment obtained in said conducting step” in lines 21-22 (which refers to the first step of “conducting” above; 
a fourth step of “bringing the DNA probe into contact with a DNA fragment derived from genomic DNA to be analyzed” (emphasis added) in lines 23-25, where that “DNA fragment” is not necessarily that of the first step of “conducting” above; and 
a fifth step of “detecting hybridization occurring between the DNA probe and the DNA fragment” (emphasis added) in line 26, where “the DNA fragment” is that of the fourth step above.   
Further to the above, “a DNA fragment derived from genomic DNA to be analyzed” in the fourth step and “the DNA fragment” in the fifth step are not
Additionally, the broadest reasonable interpretation of Claim 8 includes embodiments wherein the “genomic DNA” used in the first step is the same as the “genomic DNA to be analyzed” in the fourth step, as well as embodiments wherein the “genomic DNA” used in the first step is not the same as the “genomic DNA to be analyzed” in the fourth step.  

The first step of Claim 8, as explained above, recites “conducting a [PCR] in a reaction solution containing genomic DNA and a random primer having 9-30 bases” (emphasis added) where the emphasized portion would be understood by a skilled artisan to mean --a random primer having at least 9 nucleotides--.  This is the necessary conclusion because “a [single] random primer” molecule is known to not have a length that varies from 9 to 30 nucleotides, and because the phrase “having 9-30 bases” is open language that provides no upper limit on the length of the primer.  
This understanding leads to the broadest reasonable interpretation, in light of the disclosure, of the step as directed to a PCR in a reaction solution using one of a plurality of random primers, the plurality being random primers that are each of a length at least 9 nucloetides.  

Claim 10 recites “the DNA fragment derived from genomic DNA”, which is interpreted as referring to ““a DNA fragment derived from genomic DNA to be analyzed” in the fourth step.

Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendments to the claims.

Claim 8 recites the phrases “comprises 9 to 10 bases”, “comprises 10 to 14 bases”, “comprises 14 to 18 bases”, “comprises 18 to 28 bases”, “comprises 28 to 29 bases”, and “comprises 30 bases” are open to the presence of additional bases and so only provide lower limits for the primer length.  Therefore, each of those recitations encompass “random primer” lengths that are longer than the numerical values presented.  
As a result, each of those phrases encompasses a random primer that is 30 or more bases in length.  And for embodiments of the claimed method with a random primer of such lengths, it is ambiguous as to which concentration (among the six possibilities in lines 6-19) is to 
These ambiguities render Claim 8 indefinite, and dependent Claims 9 and 10 are indefinite for the same reasons.  
It is noted that if the intent is to limit primers to the recited lengths, alternative wording, such as --the primer is 9 or 10 bases in length--, --the primer is from 10 to 14 bases in length--, --the primer is from 14 to 18 bases in length--, --the primer is from 18 to 28 bases in length--, --the primer is 28 or 29 bases in length--, and --the primer is 30 bases in length--, is needed.  

Additionally, Claim 9 recites the limitation "the genomic DNA subjected to analysis" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, Claim 8 as amended recites “genomic DNA to be analyzed” in lines 24-25 which does not provide antecedent basis for the limitation.  
Therefore Claim 9 is indefinite.  
In the interest of advancing prosecution, and without obviating Applicant’s need to address this rejection, the limitation is interpreted as reciting --the genomic DNA be analyzed-- based on the wording of Claim 8.  

Claim 9 is also ambiguous for reciting “further comprises obtaining said DNA fragment by a step of conducting a polymerase chain reaction with the use of [the genomic DNA to be analyzed] and the random primer to obtain the DNA fragments” (emphasis added) because the antecedent basis for “said DNA fragment” and “the DNA fragments” are confusing.
Antecedent basis for the limitation “said DNA fragment” is present in “a DNA fragment from genomic DNA to be analyzed” in lines 24-25 of Claim 8 or possibly (due to a typographical error) the obtained “DNA fragments” of lines 4-5 and 20 of Claim 8.  
And antecedent basis for the limitation “the DNA fragments” is present in the obtained “DNA fragments” of lines 4-5 and 20 of Claim 8 or possibly (due to a typographical error) the obtained “DNA fragment” of Claim 9.
Taking the wording of Claim 9 as written (with no typographical errors), the claimed method 
“further comprises obtaining” the DNA fragment derived from genomic DNA to be analyzed (from lines 24-25 of Claim 8)
by using 
the genomic DNA to be analyzed (from the claim interpretation in the rejection above)

“the DNA fragments” used to produce a DNA probe for contacting and hybridizing to the DNA fragment derived from genomic DNA to be analyzed (from lines 4-5 and 20-26 of Claim 8).  
As shown by the above, the additional step of “obtaining” in Claim 9 contains an inconsistency between the DNA fragment derived from genomic DNA to be analyzed to be obtained, and the resulting “DNA fragments” used to produce a DNA probe for contacting and hybridizing to the DNA fragment derived from genomic DNA to be analyzed product of the step.   
In light of the foregoing, the subject matter of Claim 9 is indefinite. 
In the interest of compact prosecution, two possible typographical errors in Claim 9 are considered as follows.  First, if Claim 9 was intended to recite 
--further comprises obtaining said DNA fragments by a step of conducting a polymerase chain reaction with the use of [the genomic DNA to be analyzed] and the random primer to obtain the DNA fragments--
for consistent use of “DNA fragment[s]” (in the plural) in reference to the obtained “DNA fragments” of lines 4-5 and 20 of Claim 8, then Claim 9 would appear to be further defining the “genomic DNA” used in the first step of Claim 8 (see lines 3-19).  There is support for this in Claim 8 (see Claim Interpretation section above) and at least on pages 30-31, ¶0069 of the specification.  It is noted that this interpretation is hampered by the use of “further comprises” in Claim 9, which suggests an additional step beyond those in Claim 8rather than further defining an existing step of Claim 8. 
Second, and if Claim 9 was intended to recite 

for consistent use of “DNA fragment” (in the singular) in reference to “a DNA fragment from genomic DNA to be analyzed” in lines 24-25 of Claim 8, then Claim 9 would be directed to an additional step regarding the production of the “DNA fragment from genomic DNA to be analyzed” in lines 24-25 of Claim 8.  There is support for this on pages 29-30, ¶0064 of the specification.  It is noted that the scope of Claim 9 in this interpretation is completely different from that in the preceding paragraph.  
As shown by the above considerations, treating Claim 9 as consistently referring to “DNA fragments” in the plural or to “DNA fragment” in the singular leads to different, and non-overlapping, valid interpretations.  This further demonstrates that Claim 9 is indefinite.  
Applicant is encouraged to clarify the wording of the claim.  
It is further noted that if the intent is for consistent reference to “DNA fragments” (in the plural) and so to the obtained “DNA fragments” of lines 4-5 and 20 of Claim 8, the following is simpler and clearer wording for Claim 9:  
--wherein said conducting comprises be analyzed 
In the interest of advancing prosecution, the above suggested wording is used as the interpretation of Claim 9 in further consideration of the claim on the merits (see below).  

Claim Rejections - 35 USC § 101 - Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  
This rejection has been previously presented and includes new grounds necessitated by amendment to Claim 8.  
The step of “detecting hybridization occurring between the DNA probe and the DNA fragment” in Claim 8, line 26, and the action where “the presence or absence of the DNA marker is detected with the use of the DNA probe” in Claim 10, lines 2-3, are where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of “detecting” or ‘to detect’ (e.g. by directly or indirectly observing annealed or hybridized probes).  
Additionally, the step of “producing a DNA probe used for detecting a DNA fragment obtained in said conducting step, on the basis of the nucleotide sequence of the DNA fragments” (emphasis added) in lines 21-22 of Claim 8 is also where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of inspection and selection of nucleotide sequence(s) to use and not use in DNA probe production).  
Furthermore, and to the extent that the above steps rely upon naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. hybridization between nucleic acid sequences and DNA sequences in genomic DNA) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because the prior steps of “conducting” and “determining” in Claim 8 are i) insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Similarly, i) and ii) also apply to the additional step of “bringing the DNA probe into contact” (in lines 23-25 of Claim 8) prior to the step of “detecting”.  
And regarding i), Claims 8-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps in Claim 8 are only directed to acts to provide nucleotide sequence information for the act of “producing a DNA probe” (in Claim 8) and to allow contact between polynucleotides to permit the steps of “detecting” and ‘to detect’ in Claims 8-10.  
And the prior steps in Claim 8 are the routine methodology of using random primers to PCR amplify genomic DNA and determination of sequence information, and of hybridizing probes to target sequences as taught by Gunderson et al. as described below in the rejection 
Accordingly, Claims 8-10 are directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant’s arguments on pages 7-10 of the 6/15 Reply regarding the above rejection have been fully considered with the totality of the record.  They are not persuasive. 
On pages 7-8 of the Reply, Applicant first argues that “amended Claim 8 is clearly not directed to solely a mental process or a natural phenomenon” (emphasis in the original), and that the combination of “a specific nucleic acid amplification reaction, a DNA probe production step, and a DNA hybridization step [ ] cannot be performed in the mind, and does not occur in nature”.  First, this is not persuasive because the rejection is not based on the claims as “directed to solely a mental process or a natural phenomenon”.  Second, it is not persuasive with respect to the “DNA probe production step”, which reflects an additional judicial exception because the step is performed “on the basis of the nucleotide sequence of the DNA fragments” as explained in the statement of rejection above.  
As for the remaining combination of “a specific nucleic acid amplification reaction [ ] and a DNA hybridization step”, whether they can be performed in the mind or occur in nature is not dispositive of whether the claims are directed to abstract ideas and a natural phenomenon without significantly more.  
Applicant next argues that “the claims as a whole are directed to specific improvements over prior art DNA library generation techniques”, which is not persuasive because Applicant’s 
In the paragraph bridging pages 8 and 9, Applicant further argues that the claimed invention is based upon a PCR with “a significantly higher concentration of random primer than is ordinarily used in the art” (italics in the original) and that the high concentrations allow amplification “with remarkably high reproducibility”.  This is not persuasive because the concentrations of 50 and 100 M random primer are at least suggested by Gunderson et al. as explained in the obviousness rejection below.  As for the assertion regarding “high reproducibility”, the evidence of record indicates that it is an inherent feature of the concentrations taught by Gunderson et al. with respect to random primer lengths from 9 to 12 as well as 15.  
Additionally on page 9, Applicant argues that “any judicial exception [if present] is sufficiently integrated into a tangible nucleic acid synthesis method to thereby improve a specific technology [ ] and the claims are eligible for at least this reason”.  This is not persuasive because the argument is not commensurate with the scope of the claims in light of the art.  
Last on page 9 and on page 10, Applicant argues that the claims include an “inventive concept” that imparts eligibility to Claims 8-10 under 35 U.S.C. § 101.  The argument includes assertions of non-routine and non-conventional activity in the claims based on a significantly higher concentration of random primer and “remarkably high reproducibility” as addressed above.  Thus the argument is not persuasive because of the knowledge in the art as evidenced by Gunderson et al.  
Moreover, and to the extent that Applicant may be asserting inventiveness in the particular concentrations of random primers, in correlation to random primer length, as recited in Claim 8, the following prior art is made of record and considered pertinent to such an assertion: 
Fu (US 2008/0057499 A1) teaches amplification of genomic DNA with random hexamers and that the “concentrations of the primers may need to be empirically optimized” (see ¶¶0069-0071); and 
Yamamoto et al. (US 2005/0233305 A1) teach the optimization of concentration for a randomized primer VIPran3 (see ¶0165).  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejection is maintained.  

Claim Rejections - 35 USC § 102 – Withdrawn
In light of amendments to Claim 8, the previous rejection of Claims 8 and 10 under 35 U.S.C. 102(a)(2) as being anticipated by Gunderson et al. (US 2004/0259100 A1; published 12-23/2004; cited in IDS filed 1/22/2021) has been withdrawn.  But see new grounds of rejection based upon Gunderson et al. below.
In light of amendments to Claim 8, the previous rejection of Claims 8 and 10 under 35 U.S.C. 102(a)(2) as being anticipated by Enoki et al. (US 2012/0190582 A1; published 7/26/2012; effectively filed 12/31/2010) has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2004/0259100 A1; published 12-23/2004; cited in IDS filed 1/22/2021).
Gunderson et al. teach that “[a]n amplified representative population of genome fragments can be provided by amplifying a native genome under conditions that replicate a genomic DNA (gDNA) template” (see pg 8, ¶0070) and that “gDNA can be amplified by a method that utilizes random or degenerate oligonucleotide primed polymerase chain reaction (PCR)” using random 15-mers (see pg 13, ¶0113).  This corresponds to the first step of “conducting a polymerase chain reaction” in Claim 8.  And the use of random 15-mers in PCR to 
Gunderson et al. do not teach the concentration of the random 15-mers in the PCR reaction.  
Gunderson et al. also teach preparation of “random primer amplified (RPA) yeast gDNA [that] was hybridized to a locus-specific BeadArrayTM” where the array “was composed of 96 oligonucleotide probe pairs [ ] interrogating different gene-based loci distributed throughout the S. cerevisiae genome” (see pg 35, ¶0292, and Examples I and II on pgs 34-35, esp. Example II).  Hybridization was detected by an ASPE reaction (see ¶¶0293-0294) and is illustrated in Figure 4.  Therefore, the probe pairs were determined to hybridize to the (randomly) amplified gDNA fragments and so determined the sequence of the fragments that hybridized, which corresponds to the second step of “determining the nucleotide sequence” in Claim 8.  
Gunderson et al. further teach an additional hybridization reaction using the array (see ¶0295), where each probe on the array (used in the additional reaction) corresponds to the third step of “producing a DNA probe” in Claim 8.  As detailed in ¶0295, this additional hybridization reaction as contacting the array with yeast genomic DNA (spiked into human genomic DNA), which corresponds to the fourth step of “bringing the DNA probe into contact with a DNA fragment derived from genomic DNA” in Claim 8 because “a DNA fragment derived from genomic DNA” encompasses individual yeast chromosomes (each of which contains a “fragment” of the yeast genome), in the event that the yeast genomic DNA taught by Gunderson et al. does not contain fragments of yeast chromosomes.  
And Gunderson et al. teach “[hybridization of this spiked sample to the array showed very little difference with yeast DNA hybridized alone” (see ¶0295), which corresponds to the fifth step of “detecting hybridization” in Claim 8.  
Additionally, Gunderson et al. teach their “results demonstrate detection of several typable loci of a yeast genome” (see ¶0296), where each loci is “a DNA marker” of Claim 10.  
As noted above, Gunderson et al. do not teach the concentration of the random 15-mers in the PCR reaction described in ¶0113.  
But Gunderson et al. do teach the use of 50 M (micromolar) random primer (n=6) in an isothermal amplification of a genome to produce small genomic fragments (see pg 12, ¶0100).  They also teach use of 100 M random primer (n=6) and that “the n=6 random primers in the above exemplary conditions can be replaced with primers having other random sequence lengths including, without limitation, n=7, 8, 9, 10, 11 or 12” (emphasis added; see ¶¶0101-0102).  
It is noted that concentrations of 50 and 100 M in Figure 82 of the instant application, and in instant Claim 8, correspond to effective primer lengths ranging from 10 to at least 18.  And more specifically, random primer lengths of 12 and 15 in Claim 8 (see lines 8-13) and in Figure 82, include 50 and 100 M as cognate concentrations.
It would have been obvious to one having ordinary skill in the art at the time of the invention to practice Example II of Gunderson et al. by use of random primer PCR amplified yeast gDNA prepared with 15-mer random primers (as taught in ¶0113), or 12-mer random primers at a concentration of 50 or 100 M (as taught in ¶¶0100-0102), with the reasonable 
Additional rationales for the integration of those elements are provided by the skilled artisan’s recognition of the integration as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (concentration and/or length of a random primer) for another to obtain predictable results.  
Response to Applicant Arguments
Applicant’s arguments in the 6/15 Reply have been fully considered to the extent they apply to the above rejection against the amended claims, and with the totality of the record.  They are not persuasive. 
On pages 10-11 of the Reply, Applicant argues that Gunderson et al. do not disclose a method as recited in amended Claim 8.  This is persuasive to the extent that Gunderson et al. do not anticipate Claim 8.  
The above rejection, however, is not based on anticipation.  And so Applicant’s argument is not persuasive for the reasons in the statement of rejection above. 

Double Patenting – Withdrawn and New
In light of amendments to the claims, the previous rejection of Claim 8 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,214,769 B2 has been withdrawn .
In light of amendments to the claims, the previous rejection of Claim 10 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘769 patent in view of Gunderson et al. has been withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/313,706 (hereafter the ‘706 reference application) in light of Gunderson et al. (as cited above).  
This provisional rejection has not been previously presented and is necessitated by amendment.
As explained above, Claim 8 (as amended June 15, 2021) is interpreted as comprising five (5) steps, wherein the first two steps correspond to the steps in copending Claim 6 as shown in the following table:  


Step
Instant Claim 8
Copending claim 6
1
conducting a polymerase chain reaction in a reaction solution containing genomic DNA and 




a random primer having 9-30 bases, using genomic DNA as a template, 


to obtain DNA fragments, wherein 


[the claim elements of random primer lengths and concentration are identical to those in copending claim 6]

preparing a DNA library, which is produced by a method comprising conducting a nucleic acid amplification reaction in a reaction solution containing genomic DNA and 

a random primer comprising 9 to 30 nucleotides, using genomic DNA as a template, 

to obtain DNA fragments by the nucleic acid amplification reaction, wherein
[the claim elements of random primer lengths and concentration are identical to those in instant Claim 8]

2
determining the nucleotide sequence of the obtained DNA fragments
determining the nucleotide sequence of DNA fragments contained in the DNA library produced

3 to 5
producing a DNA probe used for detecting a DNA fragment obtained in said conducting step, on the basis of the nucleotide sequence of the DNA fragments;
bringing the DNA probe into contact with a DNA fragment derived from genomic DNA to be analyzed; and
detecting hybridization occurring between the DNA probe and the DNA fragment 
[not in copending claim 6]
confirming the presence or absence of specific DNA fragments based on the nucleotide sequence 
[not in instant Claim 8]


As evident from the above table, copending claim 6 does not teach use of PCR in their first step and do not teach steps 3 to 5 of instant Claim 8.  
The teachings of Gunderson et al. have been described above.  Their teachings that “gDNA can be amplified by a method that utilizes random or degenerate oligonucleotide primed polymerase chain reaction (PCR)” using random 15-mers (see pg 13, ¶0113) are re-emphasized.  Teaching use of random 15-mers in PCR to amplify gDNA also corresponds to Claim 9 (see interpretation in above indefiniteness rejection of Claim 9).
And regarding step 3 in instant Claim 8, the teachings of Gunderson et al regarding an additional hybridization reaction using their array (see ¶0295), where each probe on the array (used in the additional reaction) are re-emphasized.  
And regarding step 4 in instant Claim 8, their teachings as detailed in ¶0295, regarding the additional hybridization reaction as contacting the array with yeast genomic DNA (spiked into human genomic DNA) are re-emphasized.  
And regarding step 5 in instant Claim 8, Gunderson et al.’s teachings regarding “[hybridization of this spiked sample to the array showed very little difference with yeast DNA hybridized alone” (see ¶0295) are re-emphasized.  
Also re-emphasized are Gunderson et al.’s teachings that their “results demonstrate detection of several typable loci of a yeast genome” (see ¶0296), where each locus is “a DNA marker” of Claim 10.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 6 to use PCR as the “nucleic acid 
Thus instant Claims 8-10 are not patentably distinct from copending Claim 6 in light of Gunderson et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Santi (US 2003/0113715 A1) teaches a method for obtaining "perfect probes" by sequencing small fragments of a random genomic DNA library and identifying fragments for use as probes (see e.g. abstract and ¶0010).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635